IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CAMILLA DICE VERCELLI,1                    §
                                               §
          Petitioner Below,                    §   No. 334, 2019
          Appellant,                           §
                                               §   Court Below—Family Court
          v.                                   §   of the State of Delaware
                                               §
    JACOB LIGOTTI,                             §   File No. CK16-01278
                                               §   Petition No. 16-08000
          Respondent Below,                    §
          Appellee.                            §


                               Submitted: January 10, 2020
                               Decided:   February 26, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                       ORDER

         Upon consideration of the parties’ briefs and the record on appeal, it appears

to the Court that:

         (1)    The appellant (“Ex-Wife”) filed this appeal from the Family Court’s

order, dated July 15, 2019, denying Ex-Wife’s motion for reconsideration of the

Family Court’s order resolving matters ancillary to Ex-Wife’s divorce from the

appellee (“Ex-Husband”). For the reasons discussed below, we affirm the Family

Court’s judgment.



1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
       (2)     The parties were married on November 10, 2012, separated in February

2016, and divorced by decree of the Family Court on April 21, 2017. The Family

Court retained jurisdiction to resolve matters ancillary to the divorce, but dismissed

the ancillary proceeding on June 30, 2017, after both parties failed to submit their

Rule 16(c) financial reports. At the request of Ex-Wife, and over Ex-Husband’s

objection, the Family Court reopened the ancillary proceeding on December 6, 2017.

       (3)     After an evidentiary hearing in December 2018, the Family Court

entered a final judgment on April 5, 2019, dividing the marital estate and awarding

alimony to Ex-Wife. The court determined that Ex-Wife was entitled to alimony of

$1,316 per month for a period of twenty-six months—or one-half the duration of the

marriage2—effective from the date of separation.3 The court calculated that the total

alimony award was $34,216 ($1,316 x 26 months), subtracted interim alimony

payments of $19,500 that Ex-Husband had made, and determined that the balance

of Ex-Husband’s alimony obligation was $14,716. The court ordered Ex-Husband

to pay Ex-Wife $14,716 in monthly installments of $566 per month for twenty-six

months.4




2
  See 13 Del. C. § 1512(d) (“A person shall be eligible for alimony for a period not to exceed 50%
of the term of the marriage with the exception that if a party is married for 20 years or longer, there
shall be no time limit as to his or her eligibility . . . .”).
3
  See File No. CK16-01278, Petition No. 16-08000, Docket Entry No. 119/122, Decision and Order
(“Ancillary Order”), at 17 (Del. Fam. Ct. Apr. 5, 2019).
4
  Id. at 17.


                                                  2
       (4)     During the ancillary hearing in December 2018, Ex-Wife had revealed

that she was cohabitating with her boyfriend. In the order awarding alimony, the

court determined that the cohabitation had begun thirty-four months after her

separation from Ex-Husband, and that the cohabitation therefore did not affect Ex-

Wife’s eligibility to collect alimony for the twenty-six-month period following

separation.5

       (5)     On June 21, 2019, Ex-Wife filed a motion for reconsideration.6 In the

motion, Ex-Wife argued that (i) her entitlement to alimony should not have been

terminated based on her cohabitation because the person with whom she was

cohabitating had later been arrested and had not contributed to household expenses,




5
  Id. See 13 Del. C. § 1512(g) (“Unless the parties agree otherwise in writing, the obligation to
pay future alimony is terminated upon the death of either party or the remarriage or cohabitation
of the party receiving alimony. As used in this section, ‘cohabitation’ means regularly residing
with an adult of the same or opposite sex, if the parties hold themselves out as a couple, and
regardless of whether the relationship confers a financial benefit on the party receiving alimony.”).
        Elsewhere in the order, the court stated that Ex-Wife was eligible to receive retroactive
alimony “from the date of divorce until she began cohabitating with her boyfriend.” Ancillary
Order, at 16 (emphasis added). Ex-Wife began cohabitating with her boyfriend thirty-four months
after the parties’ separation but only twenty months after their divorce. The Family Court awarded
the appellant Ex-Wife alimony for twenty-six months—the maximum period for which she was
eligible under 13 Del. C. § 1512(d)—and held that the cohabitation did not eliminate her
entitlement to alimony because the cohabitation began more than twenty-six months after
separation. Ex-Husband has not appealed that decision, and we therefore do not decide whether
the period of eligibility under Section 1512(d) begins to run at the time of separation or at the time
of divorce for purposes of deciding whether and how cohabitation affects a retroactive alimony
obligation.
6
  The Family Court’s order denying Ex-Wife’s motion for reconsideration states that the motion
was filed on June 18, 2019. The record indicates that the Family Court received the motion on
June 21, 2019 and docketed it on June 24, 2019. Whether the motion was filed on June 18 or June
21, it was untimely, for the reasons discussed below.


                                                  3
and (ii) the Family Court had erroneously calculated the amount of Ex-Husband’s

retirement benefits earned during the marriage when dividing the marital estate. The

Family Court denied the motion, holding that it was untimely under Family Court

Civil Rule 59(d) and (e). The court also addressed the motion on the merits. With

respect to the alimony award, the court explained that the court had awarded Ex-

Wife alimony for the full twenty-six-month period for which she was eligible, and

the award had not been affected by cohabitation because the cohabitation began after

the twenty-six-month period ended. With respect to the property division, the court

stated that Ex-Wife’s motion for reconsideration “reasserted her position at trial”

and attempted to support that position with additional information that she had not

presented at trial, but which she could have discovered before trial. Ex-Wife has

appealed to this Court.

       (6)      The Family Court did not err by denying Ex-Wife’s motion for

reconsideration. Under Rule 59(e), a motion for reargument must be served and

filed within ten days after the filing of the Family Court’s decision.7 The Family

Court order resolving the ancillary matters was docketed on April 5, 2019. A motion




7
  DEL. FAM. CT. CIV. R. 59(e). See also id. R. 59(b) (providing that a “motion for a new trial shall
be served and filed not later than 10 days after the entry of judgment”); R. 59(d) (“A motion to
alter or amend the judgment shall be served and filed not later than 10 days after entry of the
judgment.”).


                                                 4
for reargument was therefore due by April 15, 2019.8 Ex-Wife’s motion for

reconsideration was filed on June 21, 2019, long after the April 15, 2019 deadline.9

       (7)     Ex-Wife contends that the Family Court should have reconsidered its

order on alimony and property division in the interests of justice. Under Rule 60(b),

the Family Court may relieve a party from a final judgment for the following

reasons:     (i) mistake, inadvertence, surprise, or excusable neglect; (2) newly

discovered evidence, which by due diligence could not have been discovered in time

to move for a new trial under Rule 59(b); (3) fraud, misrepresentation or misconduct;

(4) the judgment is void; (5) satisfaction, release, or discharge of the judgment; or

(6) any other reason justifying relief. “A petitioner must demonstrate ‘extraordinary

circumstances’ to obtain relief under Rule 60(b)(6).10                     In the motion for

reconsideration, Ex-Wife sought to rehash her arguments regarding the property

division and to submit additional facts that were not newly-discovered evidence

within the meaning of Rule 60(b)(2). And she sought reconsideration of the alimony

award based on an incorrect assertion that the Family Court terminated Ex-Wife’s

eligibility for alimony based on her cohabitation. The Family Court did not err in



8
  See id. R. 59(e) (“A motion for reargument shall be served and filed within 10 days after the
filing of the Court’s opinion or decision.”); id. R. 6(a) (in computing time period of seven days or
more, intermediate Saturdays, Sundays, and legal holidays are included).
9
   See Shultz v. Satchel, 2019 WL 125677, at *2 (Del. Jan. 7, 2019) (holding that motion for
reconsideration filed in the Family Court was untimely under Rule 59(e)).
10
   Id. (quoting Jewell v. Div. of Social Servs., 401 A.2d 88, 90 (Del. 1979).



                                                 5
holding that Ex-Wife failed to state any basis for relief from the Family Court’s April

5, 2019 order.11

           NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.



                                        BY THE COURT:


                                        /s/ Gary F. Traynor
                                        Justice




11
     Id.



                                          6